REYNOLDS, P. J.
While there are some differences as to the amount of the wages due and the debts, and other minor points, the substantial points presented for determination are the same as those which arose and are considered in the case of John H. Schroeder Wine & Liquor Co., Appellant, v. Willis Coal *108& Mining Co., Garnishee of Perrina et al., Respondents, ante, p. 93. For the reasons stated in the opinion in that, the judgment of the circuit court in this cause is affirmed.
Nortoni and Allen, JJ., concur.